Citation Nr: 1438446	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2011 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2011 the Veteran gave testimony at a hearing at the RO before a local hearing officer.

FINDINGS OF FACT

1.  VA has determined that the appellant had active service in the United States Army from September 1966 to March 1967.

2.  The available evidence does not show that the appellant was administratively separated by a discharge under other than honorable (OTH) conditions or by a Bad Conduct Discharge (BCD) or Dishonorable Discharge (DD) as a result of a courts-martial conviction.

CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from September 1966 to March 1967 is not a bar to the payment of VA benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, VA has determined that the appellant had active service from September 1966 to March 1967.  Despite its efforts (to include requesting the appellant's service treatment and service personnel records, service pay records, etc.), VA has been unable to obtain documentation that specifically details the character of the Veteran's discharge for his period of service from September 1966 to March 1967.  The appellant has also been unable to find and submit his DD 214 or any other such records that verify his character of discharge from service.  The appellant asserts that he attended basic training at Ft. Bliss, Texas, until he was medically discharged under honorable conditions for a pre-existing foot disability from his childhood.

A "veteran" is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which includes a discharge under other than honorable conditions and does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). As it prevents attainment of veteran status, a discharge under any of the aforementioned offenses pursuant to 38 C.F.R. § 3.12(d) generally is a bar to VA benefits.  38 C.F.R. § 3.12(b).

Generally, to establish the character of discharge for the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits the VA may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the service department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:

(1) The evidence is a document issued by the service department. A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and 

(2) The document contains needed information as to length, time and character of service; and 

(3) In the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate. 38 C.F.R. § 3.203(a).

Additionally, when the claimant does not submit evidence of service or the evidence submitted does not meet the requirements listed above, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c). 

As noted, the appellant has not been able to submit any documentation to support his claim for Veteran status that satisfies the criteria in section 3.203(a). At his October 2011 RO hearing the appellant stated that when he was approximately nine years old he developed bone spurs on both feet that resulted in an operation that included putting "steel pins in both of my big toes."  The appellant indicated that he was drafted and that sometime in September 1966 he began basic training at Ft. Bliss, Texas.  The appellant stated that he went to sick call each morning because of his feet until he was eventually given an honorable discharge for medical reasons.  The appellant stated that at the time of his discharge he was provided with a DD 214 that had contained the language "Honorable Discharge for medical reasons."  He also stated that in 1967 he had applied for a VA loan but had been denied as he did not have 180 days of active service.  Despite his own efforts, such as going to a federal courthouse and contacting others (including an ex-spouse), the Veteran has been unable to find his DD 214 or a copy thereof. However, the appellant is competent to state the type of discharge he received at his separation from service and the Board finds that the Veteran is credible as to the circumstances of his separation from service.  

Moreover, VA obtained selective service records from the National Archives and Records Administration Archival Programs section which address the appellant's service.  These records indicate that the appellant was classified as 1-A, or available for military service, in March 1966; he was subsequently classified as 1-C, a member of the armed forces of the U.S.; and on January 1967, was classified as IV-F, not qualified for any military service due to medical reasons.  This documentation supports the appellant's credible statements that his separation from the military was due to medical reasons and not based on bad conduct or other action that would serve as a bar to his qualification as a Veteran for VA benefits purposes. Given that there is documentation that the appellant served in the Army from September 1966 to March 1967, documentation that he was classified as medically unqualified for service in January 1967 consistent with his credible assertions regarding the basis for his separation, and there is no evidence indicating that the appellant was administratively separated from service by a discharge under other than honorable (OTH) conditions or by a Bad Conduct Discharge (BCD) or Dishonorable Discharge (DD) as a result of a courts-martial conviction; the Board resolves all reasonable doubt in the appellant's favor and finds that the character of the appellant's discharge from service does not constitute a bar to Department of Veterans Affairs (VA) benefits.

ORDER

The character of the appellant's discharge from his period of service from September 1966 to March 1967 does not constitute a bar to VA benefits.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


